Exhibit 10.3

GREATER BAY BANCORP CHANGE IN CONTROL PAY PLAN I

Amended and Restated Effective January 1, 2005



ARTICLE I



PURPOSE





GREATER BAY BANCORP (the "Company") established, effective as of January 1,
1998, the Change in Control Pay Plan I, as amended and restated effective as of
August 21, 2001, to provide severance benefits to eligible Employees whose
employment terminates in connection with a Change in Control. The Company hereby
amends and restates such plan, effective as of January 1, 2005, in accordance
with the terms set forth hereunder. The intent of the plan is to ensure all
eligible Employees have reasonable protection related to any event as specified
in this plan.



ARTICLE II

EFFECTIVE DATE



All of the policies and practices of each Member Company regarding severance, or
similar payments upon employment termination on account of a Change in Control
are hereby superseded by this plan which shall be known as the GREATER BAY
BANCORP Change in Control Pay Plan I (the "Plan"), effective January 1, 2005.


ARTICLE III


DEFINITIONS



Section 3.1 Affiliated Company

means:



(a) Any corporation (other than the Company) that is included in a controlled
group of corporations, within the meaning of Code Section 414(b), that includes
the Company, and

(b) Any trade or business (other than the Company) that is under common control
with the Company within the meaning of Code Section 414(c), and

(c) Any member (other than the Company) of an affiliated service group, within
the meaning of Code Section 414(m), that includes the Company, and

(d) Any other entity required to be aggregated with the Company pursuant to
regulations under Code Section 414(o).

Section 3.2 Base Benefit

means the severance benefit payable to a Participant in accordance with
Articles IV and V of the Plan, the amount of which is based upon such
Participant's Pay and his title or position in a Member Company as of the date
he terminates employment with the Member Company on account of a Change in
Control.



Section 3.3 Board of Directors means the board of directors of the Company.

Section 3.4 Change in Control means the first to occur of any of the following
events:

(A) Any "person" (as that term is used in Section 13 and 14(d)(2) of the
Securities Exchange Act of 1934 ("Exchange Act") becomes the beneficial owner
(as that term is used in Section 13(d) of the Exchange Act), directly or
indirectly, of 25% or more of the Company's capital stock entitled to vote in
the election of directors;

(B) During any period of not more than two consecutive years, not including any
period prior to the adopting of this Plan, individuals who, at the beginning of
such period constitute the Board of Directors of the Company, and any new
director (other than a director designated by a person who has entered into an
agreement with the Company to effect a transaction described in clause (A), (C),
(D) and (E) of this Article) whose appointment to the Board of Directors or
nomination for election to the Board of Directors was approved by a vote of at
least three-fourths (3/4ths) of the directors then still in office, either were
directors at the beginning of the period or whose appointment or nomination for
election was previously so approved, cease for any reason to constitute at least
a majority thereof;

(C) The shareholders of the Company approve any consolidation or merger of the
Company, other than a consolidation or merger of the Company on which the
holders of the common stock of the Company immediately prior to the
consolidation or merger hold more than 50% of the common stock of the surviving
corporation immediately after the consolidation or merger;

(D) The shareholders of the Company approve any plan or proposal for the
liquidation or dissolution of the Company; or

(E) The shareholders of the Company approve the sale or transfer of
substantially all of the Company's assets to parties that are not within a
"controlled group of corporations" (as defined in Code Section 1563) in which
the Company is a member.

Section 3.5 Code

means the Internal Revenue Code of 1986, as amended.



Section 3.6 Committee

means the Benefits Administration Committee appointed by the Compensation
Committee of the Company's Board of Directors.



Section 3.7 Company means GREATER BAY BANCORP.

Section 3.8 Effective Date means January 1, 2005.

Section 3.9 Employee means (1) any full-time employee of a Member Company or
(2) any regular part-time employee of a Member Company. For purposes of this
Section 3.9, "full-time employee" shall mean an employee of a Member Company who
is regularly scheduled to work at least forty (40) hours per week for twelve
(12) months each year. Notwithstanding the foregoing, with respect to employees
of a Member Company which requires fewer than forty (40) hours per week for
classification as a full-time employee, "full-time employee" shall be defined
according to such Member Company's administrative policy and practice. "Regular
part-time" employee shall mean any employee of a Member Company who is regularly
scheduled to work at least twenty (20) hours per week for twelve (12) months
each year, but fewer hours than necessary to classify him as a full-time
employee.

Section 3.10 ERISA means the Employee Retirement Income Security Act of 1974, as
amended.

Section 3.11 Leave of Absence means a period of absence from regular employment
which is approved by a Member Company in a non-discriminatory manner for reasons
such as, but not limited to, sickness, disability, education, jury duty,
convenience to a Member Company, maternity or paternity leave, family leave, or
for periods of military duty during which the Employee's reemployment rights are
protected by law.

Section 3.12 Member Company means the Company or an Affiliated Company, provided
that the Compensation Committee of the Company's Board of Directors consents to
the participation of any such Affiliated Company in the Plan with respect to
eligible Employees of such Affiliated Company.

Section 3.13 Participant means an Employee who satisfies the requirements under
Section 4.1 of the Plan.

Section 3.14 Pay means an Employee's current annual rate of regular base salary
or wages on the date of termination of employment with a Member Company and the
average of the annual and/or incentive bonuses paid to the Employee over the
three years immediately preceding the date of his termination of employment on
account of a Change in Control, excluding all other extra pay such as overtime,
commissions, premiums, supplements, imputed income and living, auto or other
allowances.

Section 3.15 Plan means the Greater Bay Bancorp Change in Control Pay Plan I.

Section 3.16 Plan Year means each twelve (12) consecutive month period from
January 1 through December 31.

Section 3.17 Year of Service

means a twelve (12)-continuous month period beginning on an Employee's most
recent date of hire (or rehire), and each twelve (12)-continuous month period
beginning on the anniversary of such hire (or rehire) date, during which the
Employee remains continuously employed by a Member Company.




ARTICLE IV



ELIGIBILITY FOR BENEFITS

Section 4.1 Employees Eligible for Severance Benefits

. Except as provided in this Section 4.1 and in Section 4.2 and subject to
Section 5.6, an Employee whose employment is terminated by a Member Company on
or after the Effective Date shall be eligible for a Base Benefit if:



(a) Subject to Section 4.2, the Employee's employment is terminated as a result
of a Change in Control within two years of the effective time of the Change in
Control (the "effective time" of the Change in Control will have the same
meaning provided in Section 7.2); and

(b) The Employee's employment is not terminated for cause for personal conduct;
and

(c) The Employee executes a waiver and release agreement in such form as
determined by the Committee (the "Waiver and Release Agreement") and returns the
Waiver and Release Agreement to the Member Company within the time period
specified in the Waiver and Release Agreement.

Section 4.2 Employees Not Eligible For Severance Benefits. An Employee shall not
be entitled to a Base Benefit set forth in Article V if:

(a) The Employee has in force an employment contract or executive severance
agreement with a Member Company which includes provision for the payment of
severance benefits upon the termination of his employment with the Member
Company upon a Change in Control, unless such severance benefits are less than
the Base Benefit provided for in the Plan; or

(b) The Employee is offered employment by the successor employer in the same
position or in another position of comparable pay and status to the position he
held immediately prior to the effective date of the Change in Control, or the
Employee is offered employment by a Member Company in another position of
comparable pay and status to the position held immediately prior to the Change
in Control, regardless of whether he accepts the offer; or

(c) The Employee's employment is involuntarily terminated for cause for personal
conduct (an Employee whose employment is terminated for cause related to his
work performance may be eligible to receive severance benefits under the Plan as
the Committee in its sole discretion may determine); or

(d) The Employee fails to perform his regular assigned job duties through the
date specified by a Member Company as his termination date; or

(e) The Employee fails to return a properly executed Waiver and Release
Agreement on a timely basis.

For purposes of this Section 4.2, a "position of comparable pay and status"
shall mean a position with not less than one hundred percent (100%) of the Pay,
bonus opportunity and benefits of the position held by the Employee prior to his
termination of employment and with a similar scope of duties and
responsibilities to such prior position. In addition, a position will not be
considered a position of comparable pay and status if (i) an Employee is
required to increase his normal commuting miles to reach a new worksite, and
(ii) the normal commuting from his home to the new worksite exceeds 35 miles
each way. Notwithstanding the foregoing, the Committee reserves the right to
make decisions based on the facts and circumstances of individual cases as to
whether a position is of comparable pay and status to that held by an Employee
prior to his employment termination, provided that the Employee may appeal any
such decision pursuant to the provisions of Section 6.5.


ARTICLE V



SEVERANCE BENEFITS

Section 5.1 Calculation of Severance Benefit. Subject to the provisions of
Section 4.1, 4.2 and 5.6, a Participant whose employment is terminated (or
constructively terminated by not being offered a "position of comparable pay and
status" as defined in Section 4.2) as a result of a Change in Control, shall be
entitled to receive a Base Benefit under this Plan as follows:

(a) Senior Management Council. A Participant who is a member of the Senior
Management Council of a Member Company (other than those members who would
receive benefits under the Company's Change in Control Pay Plan II) shall be
entitled to receive a Base Benefit equal to eighteen (18) months of Pay.

(b) Senior Vice Presidents and Executive Vice Presidents. A Participant who is a
Senior Vice President or Executive Vice President of a Member Company who is not
a member of the Senior Management Council shall be entitled to receive a Base
Benefit equal to 12 months of Pay.

(c) Vice Presidents and Assistant Vice Presidents. A Participant who is a Vice
President or Assistant Vice President of a Member Company shall be entitled to
receive a Base Benefit equal to six (6) months of Pay.

(d) Exempt and Non-Exempt Staff. Employees of a Member Company who are either
exempt or non-exempt staff shall be entitled to receive a Base Benefit equal to
the greater of (i) three (3) months of Pay or (ii) two weeks of Pay for each
full Year of Service.

Participants entitled to a Base Benefit shall also receive the following
severance benefits: (1) for the length of the applicable severance period,
health (or COBRA coverage) and life insurance benefits under the Company's group
plans then in effect on terms offered to current employees; (2) outplacement
services deemed appropriate by the Committee; and (3) a pro-rated bonus for work
performed during the year in which the Change in Control occurs. The pro-rated
bonus shall be an amount equal to the average of the annual incentive bonuses
for the three-year period immediately preceding the date of termination,
pro-rated for the number of months the Participant was employed during the year
of termination, subject to the Participant receiving at least a satisfactory
performance evaluation.



For purposes of calculating a Participant's severance benefits under Section
5.1(d), the Plan shall take into account only consecutive Years of Service
beginning with the Participant's most recent date of hire or rehire and it shall
not take into account partial Years of Service, nor shall a Participant receive
severance benefits for years of Service for which he previously received
severance benefits under the Plan.

Section 5.2 Golden Parachute Restriction.

(a) Reduction for "Parachute Payment." Notwithstanding anything above in this
Article V, if a Participant is a "disqualified individual" (as defined in
Section 280G(c) of the Code), and the severance benefit provided for in
Section 5.1, together with any other payments which the Participant has the
right to receive from a Member Company would constitute a "parachute payment"
(as defined in Section 280G(b)(2) of the Code), the severance benefit shall be
reduced. The reduction shall be in an amount so that the present value of the
total amount received by the Participant from a Member Company will be One
Dollar ($1.00) less than three (3) times the Participant's base amount (as
defined in Section 280G of the Code) and so that no portion of the amounts
received by the Participant shall be subject to the excise tax imposed by
Section 4999 of the Code.

(b) Deferred Compensation and Reimbursements Exception. In no circumstances will
a Member Company reduce the severance benefits payable to a Participant on
account of the restrictions of this Section 5.2 by the amounts the Participant
has the right to receive under an executive deferred compensation plan of the
Member Company (Deferred Compensation Plan), amounts paid or payable to the
Participant to reimburse him either fully or partially for excise tax and/or
income tax on the reimbursement (gross up amounts), or amounts paid or payable
to the Participant as indemnification for attorney's fees and legal expenses.

(c) Determination of Reduction. The determination as to whether any reduction in
the severance benefit is necessary shall be made by a Participant's Member
Company in good faith, and the determination shall be conclusive and binding on
the Participant.

(d) Repayment of Excess Amount. If through error or otherwise the Participant
should receive payments under this Plan, together with other payments the
Participant has the right to receive from a Member Company, excluding Deferred
Compensation Plan payments in excess of one dollar ($1.00) less than three times
his base amount, the Participant shall immediately repay the excess to the
Member Company upon notification that an overpayment has been made.

Section 5.3 Payment of Benefits. The Plan shall pay severance benefits to a
Participant whose employment is terminated on account of a Change in Control in
the form of a lump sum or equal installments payable over a period not to exceed
twenty-four (24) months, as the Committee in its sole discretion may determine.
The Plan shall make lump sum distributions as soon as administratively
practicable and in no event later than thirty (30) days following the receipt by
the Company of a timely and properly executed Waiver and Release Agreement. The
Plan shall make installment payments in accordance with the Member Company's
normal payroll schedule beginning with the first payroll date as soon as
administratively practicable following receipt by the Company of a timely and
properly executed Waiver and Release Agreement.

Section 5.4 Payment Offset. A Member Company reserves the right to offset the
benefits payable under Section 5.1 by any advance, loan or other monies a
Participant owes the Member Company. All applicable federal, state and local
taxes taxes shall be withheld from all severance payments.

Section 5.5 Unfunded Plan. The obligations of a Member Company under this Plan
may be funded through contributions to a trust or otherwise, but the obligations
of the Member Company are not required to be funded under this Plan unless
required by law. Nothing contained in this Plan shall give a Participant any
right, title or interest in any property of the Member Company.

Section 5.6 Prohibition Against Golden Parachute Payments. Notwithstanding any
provision of the Plan to the contrary, no Participant who is an institution
affiliated party as the term is defined in Section 359.1(h) of the Federal
Deposit Insurance Corporation Rules and Regulations ("FDIC Rules and Regs")
shall be entitled to the payment of any severance benefit under the Plan to the
extent that such payment shall be deemed a "golden parachute payment" as the
term is defined in FDIC Rules and Regs. Section 359.1(f)(i)(ii) or (iii).


ARTICLE VI


ADMINISTRATION

Section 6.1 Plan Administration

. The Company shall be the administrator of the Plan for purposes of
Section 3(16) of ERISA and shall have responsibility for complying with any
ERISA reporting and disclosure rules applicable to the Plan for any Plan Year.



Section 6.2 Plan Committee. In all respects other than as provided in
Section 6.1, the Plan shall be administered and operated by the Committee. The
Committee shall have all powers necessary to supervise the administration of the
Plan and control its operations. In addition to any powers and authority
conferred to the Committee elsewhere in the Plan or by law, the Committee shall
have, by way of illustration but not by way of limitation, the following
discretionary powers and authority:

(a) To allocate fiduciary responsibilities among the named fiduciaries and to
designate one or more other persons to carry out fiduciary responsibilities.
However, no allocation or delegation under this Section 6.2(a) shall be
effective until the person or persons to whom the responsibilities have been
allocated or delegated agree to assume the responsibilities;

(b) To designate agents to carry out responsibilities relating to the Plan,
other than fiduciary responsibilities;

(c) To employ such legal, accounting, clerical, and other assistance as it may
deem appropriate in carrying out the provisions of this Plan, including one or
more persons to render advice with regard to any responsibility any fiduciary
may have under the Plan;

(d) To establish rules and procedures from time to time for the conduct of the
Committee's business and the administration and effectuation of this Plan;

(e) To administer, interpret, construe and apply this Plan. To decide all
questions which may arise or which may be raised under this Plan by any
Employee, Participant, former Participant or other person whatsoever, including
but not limited to all questions relating to eligibility to participate in the
Plan, the amount of service of any Participant, and the amount of benefits to
which any Participant may be entitled;

(f) To determine the manner in which the severance benefits of this Plan, or any
part thereof, shall be administered; and

(g) To perform or cause to be performed such further acts as it may deem to be
necessary, appropriate or convenient in the efficient administration of the
Plan.

Any action taken in good faith by the Committee in the exercise of discretionary
authority conferred upon it by this Plan shall be conclusive and binding upon
the Participants. All discretionary powers conferred upon the Committee shall be
absolute. However, all discretionary powers shall be exercised in a uniform and
nondiscriminatory manner.

Section 6.3 Named Fiduciary. The members of the Committee shall be named
fiduciaries with respect to this Plan for purposes of Section 402 of ERISA.

Section 6.4 Indemnification of Committee. The Company shall, to the extent
permitted by law, by the purchase of insurance or otherwise, indemnify and hold
harmless each member of the Committee and each other fiduciary with respect to
this Plan for liabilities or expenses they and each of them incur in carrying
out their respective duties under the Plan, other than for any liabilities or
expenses arising out of such fiduciary's gross negligence or willful misconduct.
A fiduciary shall not be responsible for any breach of responsibility of any
other fiduciary except to the extent provided in Section 405 of ERISA.

Section 6.5 Claims Procedure.

(a) Applications for Benefits and Inquiries. Any application for benefits,
inquiries about the Plan or inquiries about present or future rights under the
Plan must be submitted to the Committee in writing by an applicant (or his
authorized representative). The address for the Committee is:

Plan Committee

Greater Bay Bancorp

1900 University Avenue, Suite 600

East Palo Alto, CA 94303

(b) Denial of Claims. In the event that any application for benefits is denied
in whole or in part, the Committee must provide the applicant with written or
electronic notice of the denial of the application, and of the applicant's right
to review the denial. Any electronic notice will comply with the regulations of
the U.S. Department of Labor. The notice of denial will be set forth in a manner
designed to be understood by the applicant and will include the following:

(i) the specific reason or reasons for the denial;

(ii) references to the specific Plan provisions upon which the denial is based;

(iii) a description of any additional information or material that the Committee
needs to complete the review and an explanation of why such information or
material is necessary; and

(iv) an explanation of the Plan's review procedures and the time limits
applicable to such procedures, including a statement of the applicant's right to
bring a civil action under section 502(a) of ERISA following a denial on review
of the claim, as described in Section 6.5(d) below.

This notice of denial will be given to the applicant within ninety (90) days
after the Committee receives the application, unless special circumstances
require an extension of time, in which case, the Committee has up to an
additional ninety (90) days for processing the application. If an extension of
time for processing is required, written notice of the extension will be
furnished to the applicant before the end of the initial ninety (90) day period.

This notice of extension will describe the special circumstances necessitating
the additional time and the date by which the Committee is to render its
decision on the application.

(c) Request for a Review. Any person (or that person's authorized
representative) for whom an application for benefits is denied, in whole or in
part, may appeal the denial by submitting a request for a review to the
Committee within sixty (60) days after the application is denied. A request for
a review shall be in writing and shall be addressed to:

Plan Committee

Greater Bay Bancorp

1900 University Avenue, Suite 600

East Palo Alto, CA 94303

A request for review must set forth all of the grounds on which it is based, all
facts in support of the request and any other matters that the applicant feels
are pertinent. The applicant (or his representative) shall have the opportunity
to submit (or the Committee may require the applicant to submit) written
comments, documents, records, and other information relating to his claim. The
applicant (or his representative) shall be provided, upon request and free of
charge, reasonable access to, and copies of, all documents, records and other
information relevant to his claim. The review shall take into account all
comments, documents, records and other information submitted by the applicant
(or his representative) relating to the claim, without regard to whether such
information was submitted or considered in the initial benefit determination.

(d) Decision on Review. The Committee will act on each request for review within
sixty (60) days after receipt of the request, unless special circumstances
require an extension of time (not to exceed an additional sixty (60) days), for
processing the request for a review. If an extension for review is required,
written notice of the extension will be furnished to the applicant within the
initial sixty (60) day period. This notice of extension will describe the
special circumstances necessitating the additional time and the date by which
the Committee is to render its decision on the review. The Committee will give
prompt, written or electronic notice of its decision to the applicant. Any
electronic notice will comply with the regulations of the U.S. Department of
Labor. In the event that the Committee confirms the denial of the application
for benefits in whole or in part, the notice will set forth, in a manner
calculated to be understood by the applicant, the following:

(i) the specific reason or reasons for the denial;

(ii) references to the specific Plan provisions upon which the denial is based;

(iii) a statement that the applicant is entitled to receive, upon request and
free of charge, reasonable access to, and copies of, all documents, records and
other information relevant to his claim (excluding those protected by legal
privilege); and

(iv) a statement of the applicant's right to bring a civil action under section
502(a) of ERISA.

(e) Rules and Procedures. The Committee will establish rules and procedures,
consistent with the Plan and with ERISA, as necessary and appropriate in
carrying out its responsibilities in reviewing benefit claims. The Committee may
require an applicant who wishes to submit additional information in connection
with an appeal from the denial of benefits to do so at the applicant's own
expense.

(f) Exhaustion of Remedies. No legal action for benefits under the Plan may be
brought until the claimant (i) has submitted a written application for benefits
in accordance with the procedures described by Section 6.5(a) above, (ii) has
been notified by the Committee that the application is denied, (iii) has filed a
written request for a review of the application in accordance with the appeal
procedure described in Section 6.5(c) above, and (iv) has been notified that the
Committee has denied the appeal. Notwithstanding the foregoing, if the Committee
does not respond to a Participant's claim or appeal within the relevant time
limits specified in this Section 6.5, the Participant may bring legal action for
benefits under the Plan pursuant to Section 502(a) of ERISA.

ARTICLE VII

AMENDMENT AND TERMINATION

Section 7.1 Before Change in Control. This Plan may be amended from time to
time, or terminated at any time at the discretion of the Board of Directors by a
written resolution adopted by a majority of the Board of Directors, provided,
however, that no amendment or termination shall adversely affect the right of a
Participant to receive a severance benefit that the Participant has accrued on
account of his termination of employment as a result of a Change in Control.

Section 7.2 After Change in Control. Notwithstanding the foregoing, the Plan may
not be amended or participation discontinued after the effective time of a
Change in Control. For purposes of this Plan, the "effective time" of a Change
in Control shall have the same meaning provided in the agreement governing the
transactions which give rise to the Change in Control.



ARTICLE VIII



GENERAL




Section 8.1 Payment Out of General Assets. The benefits and costs of this Plan
shall be paid by the Company and each Member Company out of their general
assets.

Section 8.2 Welfare Benefit Plan. This Plan is intended to be an employee
welfare benefit plan, as defined in Section 3(1), Subtitle A of Title 1 of
ERISA. The Plan will be interpreted to effectuate this intent.

Section 8.3 Gender. The masculine pronoun shall include the feminine pronoun and
the feminine pronoun shall include the masculine pronoun and the singular
pronoun shall include the plural pronoun and the plural pronoun shall include
the singular pronoun, unless the context clearly indicates otherwise.

Section 8.4 Limitation on Participant's Rights. Nothing in this Plan shall be
construed to guarantee terminated Employees any right to be recalled or rehired
by a Member Company.

Section 8.5 Severability. If any provision of this Plan shall be held illegal or
invalid, the illegality or invalidity shall not affect the remaining parts,
which shall be enforced as if the illegal or invalid provision had not been
included in this Plan.